 THRIFT DRUG CO.41Thrift Drug Company,a Divisionof J. C.Penney Com-pany,Inc. and Retail Store Employees Union, Local526, Retail Clerks International Association, AFL-CIO. Case 30-CA-2139June 8, 1973DECISION AND ORDERBY MEMBERS,JENKINS, KENNEDY, AND PENELLOOn March 15, 1973, Administrative Law JudgePaul E. Weil issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed limitedexceptions and a supporting brief. Respondent filedexceptions and a supporting brief, a brief in opposi-tion to the General Counsel's exceptions, and a re-quest for oral argument.' The Charging Party filed abrief in opposition to Respondent's exceptions andrequest for oral argument.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings," andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Thrift Drug Company, a Di-vision of J. C. Penney Company, Inc., Kenosha, Wis-consin, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.1972,Retail Store Employees Union, Local 526,RetailClerks International Association, hereinafter called theUnion, filed a charge with the Regional Director for Region30 of the National Labor Relations Board, hereinaftercalled the Board, alleging that Thrift Drug Company, here-inafter called Respondent,' violated Section 8(a)(3) and (1)of the Act by the suspension of Nancy Peterson, an employ-ee, because of her activities on behalf of the Union. OnNovember 29,2 the Regional Director, on behalf of the Gen-eral Counsel of the Board, issued a complaint and notice ofhearing alleging the suspension of NancyPeterson as aviolation of Section 8(a)(3) and (1) of the Act and furtheralleging that Respondent, by its agent Jerry Fishman,'threatened to fire Nancy Peterson because of her protectedconcerted activities. By its duly filed answer Respondentdenied that Gerald Fishman was a supervisor and deniedthat it had suspended Nancy Peterson. On the issues thusjoined the matter came on for hearing before me on January16, 1973, in Kenosha, Wisconsin. All parties were repre-sented by counsel and had an opportunity to call and exam-ine witnessesand to adduce relevant and material evidence.At the close of the hearing all parties argued on the record.Briefs have been received from the General Counsel, theCharging Party, and Respondent.Upon the entire record in this matter and in considerationof the briefs, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTThrift Drug Company,a Divisionof J. C.Penney, Inc.,is a nationwide enterprise engaged in the operation of retailstores,selling,among other things, drugs. Repondent main-tains a drugstore in Kenosha,Wisconsin,where it is en-gaged in the retail sale of merchandise including drugs.Respondent annually derives revenues in excess of $500,000in the course and conduct of its business and at its Kenosha,Wisconsin,location purchases and receives goods valued inexcess of$50,000 in interstate commerce directly frompoints located outside the State of Wisconsin.Respondentis engaged in commercewithin themeaning of Section 2(6)and (7)of the Act.11THE LABOR ORGANIZATION INVOLVED'This request is hereby denied because the record, the exceptions,and thebriefs adequately present the issues and positions of the parties.2 In adopting the Administrative Law Judge's finding that Respondent'sconduct toward employee Nancy Peterson violated Section 8(a)(3) and (1)of the Act,Members Kennedy and Penello rely solely on his finding thatPeterson was unlawfully selected for suspension because of her activities onbehalf of the Union.Member Jenkins relies also on the Administrative LawJudge's rationale based uponInland TruckingCo v N L R B,440 F 2d 562(CA. 7, 1971).DECISIONSTATEMENT OF THE CASEPAUL E. WELL, Administrative Law Judge: On October 13,The Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIRLABOR PRACTICESA. BackgroundThe Union organized the employees at the Kenosha storein 1965 or 1966. After much litigation an order to bargainwas enforced through the courts, and Respondent, whichhad purchased Thrift Drug Company in 1970, commenced'The pleadings were amended at the hearing to show the full name ofRespondent2All dates hereinafter are in theyear 1972,unless otherwise specified.204 NLRB No. 20 42DECISIONSOF NATIONALLABOR RELATIONS BOARDnegotiating with the Union. Negotiations continued withoutsuccess until the spring of 1972 at which time the Uniondetermined to apply economic pressure on Respondent bypicketing and handbilling for informational purposes at thecustomers' entrance to the store. The handbilling and pick-eting was not accompanied by any work stoppage amongemployees although employees took part in the handbillingand picketing on occasion during their off hours. This stateof affairs continued until near the end of August, at whichtime the employees became restive at the failure of Respon-dent to agree to a contract. In response to Respondent'sfailure to agree, the Union, by its business agent, Whiteside,determined to picket at the receiving door of the Kenoshastore in an effort to impede deliveries of merchandise. Thispicketing stopped a delivery while the truckdriver called hisbusiness agent in Pennsylvania. After an interchange ofmessagesthe truckdriver delivered the merchandise and thepicketing ceased. It appears that the truckdriver informedBusinessAgent Whiteside that unless employees were onthe picket line at the receiving door he had instructions tocross the picket line.At the next union meeting Whiteside reported the reac-tion of the truckdriver to the employees and asked for vol-unteers both to attend the negotiating sessions and topicket.Nancy Peterson volunteered to picket when thetruck arrived because she worked only 11 hours a week andlived nearby. Accordingly she was most likely to be avail-able during the hours that the truck delivered .3On September 19 a truck from Pennsylvania arrived todeliver merchandise at Respondent's Kenosha store. Busi-nessAgent Whiteside called Mrs. Peterson at her home andshe went right over to the store. The truck pulled up andcommenced unloading before Mrs. Peterson's arrival. Atleast three nonemployee pickets were on the loading dockas well as four or five pharmacists who had been recruitedfrom Respondent's local store and other stores to assist thetruckdriver in unloading the truck. When Mrs. Petersonarrived she was handed a picket sign and Whiteside in-formed the driver that now an employee was on the picketline. The driver pulled his truck away from the dock, parkedit,and went to a motel for the night.While the truck was still at the dock, according to thetestimony of all the witnesses called by the General Coun-sel, pharmacist Gerald Fishman, who was acting assistantmanager at the time, remarked in essence that "we ought tofire Nancy Peterson." All of Respondent's witnesses deniedhearing such a statement except for Mr. Fishman who de-nied making such a statement.The General Counsel contends that this statement violat-ed Section 8(a)(1) of the Act. I credit Mrs. Peterson's testi-mony that Fishman made the statement attributed to him.However, the record reveals no evidence that Fishman wasat this time a supervisor. He was temporarily detailed to thestore in the absence of the manager, who was ill and wholater left Respondent's employ. During the period of timehe was detailed at the Kenosha store Fishman was author-ized to make no decisions regarding personnel or otherwise.These were all left to the acting manager or, if he was absentand could not be reached, to District Supervisor John Mey-ers.While it is clear that the sole management in the Kenoshastore consistedof the pharmacist on duty and that the em-ployees looked to the pharmacists on duty for direction, inthe absence of any evidence that Fishman had been held outto have authority of anytypeI find no occasion to chargeRespondent with responsibility for statements of Fishman.Accordingly, I shall recommend that the complaint be dis-missed insofar asthis statement is alleged to be violative ofSection 8(a)(1) of the Act.On the following morning, September 20, the truckdriverreturnedto the Kenosha store as did Mrs. Peterson with herpicket sign. A standoff resulted untilBusinessAgent White-side, after conversations with Division Manager Meyersand with the Company's labor relationsmanager in Penn-sylvania, decided to take the pickets down and permit deliv-eries to be made until he ascertained whether any progresscould be made in negotiations at the next negotiating meet-ing scheduled later in September.On October 10, no agreement having been reached,Whiteside again called Mrs. Peterson to picket on the arriv-al of a truck. Approximately the same thing happened ashappened on September 19. The truckdrivers declined tomake the delivery.' The drivers parked their trucks and wentto a motel after telephoning their business agent in Pennsyl-vania. The following morning Whiteside had a conversationwith the Teamsters business agent in Pennsylvania whorepresented the truckdrivers.Whiteside had apparentlymade some sort of anagreementwith this business represen-tative that he would inform him in advance when he wasgoing to picket the loading dock with employees and he hadfailed to do so on this occasion. The businessagent wasangry with Whiteside and Whiteside agreed to take downthe pickets. Accordingly, on October 11, Mrs. Peterson waswithdrawn from the picket line and the deliveries were com-pleted. The following day, October 12, Mrs. Peterson re-ceived a telephone call from John Meyers in which she wastold that the Employer was not going to schedule her for anyfurther work, that she should not report for work that eve-ning andwith regard to your activity on the picket line we aregiving you full status as a striker. You will, therefore,not be scheduled for work until such time as the inter-ruption of our truck deliveries discontinues or the pick-et line disappears.No further attempt was made to interfere with truck de-liveries by the use of employee pickets. Picketing and hand-billing has continued in front of the store. In the week afterChristmas Mrs. Peterson was informed that she was againscheduled to work, and she has worked since that time untilthe hearing.B. Discussionand ConclusionsThe General Counsel contends that the Respondent's ac-tion with regard to Mrs. Peterson was clearly an unlawfulsuspension in retaliation for her picketing activity, which3 It appears that the truck deliveries normally arrived in the late afternoon4 Two trucks appeared this time rather than one truck, as in a normalevery other Tuesday or Wednesdaydelivery THRIFT DRUG CO.43under the Board's Decision inEdir, Inc., d/b/a Wolfie's,159NLRB 686, andBurns Ford, Inc.,182 NLRB 753, was statu-torily protected activity, and that, by suspending the soleemployee picket while continuing its operations and retain-ing the rest of the employees represented by the Union,Respondent violated Section 8(a)(3) and (1) of the Act.Respondent contends that its action with regard to Mrs.Peterson was not a suspension but rather that the Employerlocked out Mrs. Peterson as a means of bringing economicpressure to bear on the Union in support of its bargainingposition. Respondent relies on the decision of the SupremeCourt inN.L.R.B. v. Brown, d/b/a Brown Food Store,380U.S. 278 (1965), andAmerican Ship Building Company v.N. L R. B.,380 U.S. 300 (1965). In its brief Respondent as-serts its position as follows:In short the Company has the right to lock out all itsemployees in support of its bargaining position. Itchose not to exercise that right in full but rather onlypartially. It chose to lock out only that employee whohad sought to bring economic pressure to bear upon itby her picketing activity. That employee was clearlytold that she could, at any time, relieve the counterpres-sure by discontinuing the pressure of her own. Indeed,when she did discontinue her interference with thetruck she was in fact returned to work.We are not here faced with the issue of whether an em-ployer may or may not lock out its employees in a unit forthe purpose of bringing economic pressure to bear on theemployees to accept the employer's collective-bargainingposition.Mrs. Peterson was selected for suspension s be-cause she was the employee whose picketing stopped thedelivery of merchandise to the store. The very fact thatRespondent offered to and in fact did reinstate Mrs. Pe-terson when picketing of the delivery trucks ceased revealsthat the suspension was in retaliation for the picketing andhad as its primary object the protection of the Employeragainst the Union's economic weapons rather than the plac-ing of an economic burden on the union members in sup-port of the Employer's contract position. The suspensionwas lifted not by the Union giving in in negotiations butrather by the cessation of Mrs. Peterson's activity in picket-ing the trucks. The effect thus is only secondarily supportiveof the Employer's economic contractual position.However, even were I to find that the purpose, and rea-sonable to-be-anticipated result, of the Employer's suspen-sion of Mrs. Peterson was supportive of its bargainingposition, I find that the selection of Mrs. Peterson becauseof her activities on the picket line was discriminatory andthis discrimination is directly violative of Section 8(a)(3) ofthe Act. Admittedly she was selected because it was herpicketing that stopped deliveries. Other employees picketedat the doors and others attended negotiating sessions. OnlyMrs. Peterson was involved in the stoppage of deliveries. Bythe selection of Mrs. Peterson for suspension Respondentclearly evidenced to every store employee that at least thisparticular protected economic sanction undertaken by theUnion could be expected to result in the suspension of anyS 1 decline to playsemantic games about whether Respondent's refusal toletMrs Peterson work was a suspensionClearly heractivity as a workingemployee was suspended by Respondent's actionemployee connected with it. Lockouts are not all protected,as the Union points out. The Seventh Circuit inInlandTrucking Co. v. N.L.R.B,440 F.2d 562 (1971), affg. 179NLRB 350, cert. denied 404 U.S. 858, held that an employerviolated Section 8(a)(1) and (3) by locking out its employeesand continuing operation with the use of new hires. TheAmerican Ship Buildingrule does not give the employerlicense to pick and choose among its employees and sus-pend those whose protected picket line activities are mostdamaging to it. The mere selection of such an employeefrom among all those in the unit for suspension isper sediscriminatory.I find, as the General Counsel alleges, that the suspensionof Nancy Peterson violates Section 8(a)(3) and (I) of theAct.IV THE EFFECTOF THE UNFAIR LABORPRACTICE UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2) of the Act engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By suspending Nancy Peterson because of her activi-tieson behalf of the Union, Respondent discriminatedagainst employees with regard to terms and conditions oftheir employment in violation of Section 8(a)(3) and (1) ofthe Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Having found that Re-spondent unlawfully suspended Nancy Peterson, its em-ployee, I shall recommend that Respondent be ordered tomake her whole for any loss of pay she may have sufferedas a result of Respondent's unlawful conduct. Backpay shallbe computed in the manner set forth in F. WWoolworthCompany,90 NLRB 289, with interest added thereto in themanner set forth in IsisPlumbing & Heating Co.,138 NLRB716.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, and 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDpursuant to Section10(c) of the Act, I hereby issue theAPPENDIXfollowing recommended:ORDER6Respondent, Thrift Drug Company, a Division of J. C.Penney Co., Inc., its officers agents, successors and assigns,shall:1.Cease and desist from:(a)Discouraging membership in the Union or any otherlabor organization by discriminating against employeeswith regard to terms and conditions of their employment.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Make whole Nancy Peterson for any loss of earningsshe may have suffered by reason of Respondent's discrimi-nation against her as set forth in the section of this Decisionentitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Post at its Kenosha, Wisconsin, store copies of theattached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 30,after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d)Notify the Regional Director for Region 30, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT Is FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges violations of the Act not specifi-cally foundherein.6 In the event no exceptions are filedas provided by Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, asprovidedin Sec. 102 48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions, and order,and allobjectionsthereto shall be deemedwaived for all purposes' In the event that the Board'sOrderis enforced by a Judgmentof a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read "Posted pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational LaborRelations Board "NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had the opportunity to presenttheir evidence, an Administrative Law Judge of the Nation-al Labor Relations Board has found that we violated theNational Labor Relations Act and has ordered us to postthis notice and to keep our word about what we say in thisnotice.The Act gives all employees these rights:To engage in self-organizationTo form, join or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT discourage membership in Retail StoreEmployees Union, Local 526, Retail ClerksInterna-tional Association, AFL-CIO, or any other labor or-ganization,bydiscriminatorilysuspendingorotherwise discriminating in regard to the hire, tenure ofemployment or any term or condition of employmentof our employees because they have engaged in pro-tected concerted activities for the purposes of collectivebargaining or other mutual aid or protection.WE WILL make whole Nancy Peterson for any loss ofpay she may have suffered as a result of our discrimina-tion againsther by payment to her of the amount ofmoney shelost as a resultof our action together withinterestat 6 percent per annum.THRIFT DRUG COMPANY, A Di-VISION OF J. C. PENNEY COMPA-NY, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 2ndFloor, Commerce Building, 744 North 4th Street, Milwau-kee,Wisconsin 53203, Telephone 414-224-3861.